Title: [Diary entry: 1 March 1788]
From: Washington, George
To: 

Saturday the first. Thermometer at 24 in the Morning—24 at Noon and 24 at Night. The Wind, which had considerably encreased in the Night, blew cold from the No. Wt. and clouded up. About 11 Oclk. it began to Snow, and continued to do so fast till about 2 Oclock covering the grd. about an Inch & half when it ceased and the Sun came out. Rid to the Plantations at Muddy hole, D. Run and Frenchs. Fencing at the first, cutting corn stalks at the 2d., & grubbg. at the other. Having sent my Waiter Will to Alexandria to the Post Office he fell at Mr. Porters door and broke the Pan of his other Knee & was not able to return. The Letters were sent down by Mr. Ingraham by his assistant.